Gray, C. J.
The legacy, given by the codicil, of $7000 “in addition to ” the $3000 given to the same person by the will, the codicil expressly ratifying and confirming the will in all other particulars, is to be paid out of the same fund and subject to the same conditions as the original legacy, and is therefore payable upon the death of the widow and out of the trust fund of which she has the income during her life. Crowder v. Clowes, 2 Ves. Jr. 449. Day v. Croft, 4 Beav. 561. Warwick v. Hawkins, 5 De G. & Sm. 481. Russell v. Dickson, 1 Con. & Laws. 284, 289; S. C. 2 Dru. & War. 133, 138. Pike v. Walley, 15 Gray, 345, 347. Decree for residuary legatees.